Citation Nr: 0207234	
Decision Date: 07/02/02    Archive Date: 07/10/02	

DOCKET NO.  99-14 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the veteran filed a timely notice of disagreement 
to the December 1995 rating decision that denied an 
evaluation in excess of 70 percent for chronic brain syndrome 
associated with brain trauma.

2.  Entitlement to an increased evaluation for chronic brain 
syndrome associated with brain trauma, currently evaluated at 
70 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.  The veteran, who had active service from 
April 1946 to November 1947, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.

A BVA decision dated in December 2000 remanded the case to 
the RO for additional development.  Following completion of 
the requested development, the case was returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.

2.  The veteran was notified of the December 1995 rating 
decision, which denied an evaluation in excess of 70 percent 
for chronic brain syndrome associated with brain trauma, and 
of his appellate rights by a letter dated January 20, 1996.

3.  A notice of disagreement to the December 1995 rating 
decision was received by the RO on October 5, 1998, more than 
one year following the January 1996 letter notifying the 
veteran of the decision.

4.  The veteran's chronic brain syndrome associated with 
brain trauma is not shown to produce total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  The requirements for a timely notice of disagreement to 
the December 1995 rating decision, which denied an evaluation 
in excess of 70 percent for chronic brain syndrome associated 
with brain trauma, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.103, 20.200, 20.201, 20.300, 20.302, 20.1103 (2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

2.  The criteria for an evaluation in excess of 70 percent 
for chronic brain syndrome associated with brain trauma have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9304 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
November 1998 letter from the RO to the veteran, the April 
1999 rating decision, the statement of the case and the 
supplemental statements of the case issued in connection with 
the appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons the claims were denied.  In addition, a letter from 
the RO to the veteran dated in June 2001 specifically 
informed the veteran of the provisions of the VCAA.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran was afforded a VA examination and all 
treatment records have been obtained.  In addition, one of 
the purposes of the Board's December 2000 remand was to 
provide the veteran with the opportunity to identify health 
care providers who had provided treatment and to permit the 
RO to obtain those records.  However, in a statement from the 
veteran dated in June 2001, he indicated that he did not have 
any more evidence to submit, and in a statement dated in 
January 2001, the veteran requested that his appeal be 
returned to the BVA.  Accordingly, the Board finds that the 
VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary to satisfy 
the requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.

Background and Evidence

A report of a VA examination performed in November 1995 shows 
the veteran reported that he was employed by the Federal 
Government, specifically Naval Ordnance and the Department of 
Labor between October 1959 and May 1995.  The veteran 
reported that after his second surgery in May 1995 on his 
back, his legs went totally bad and the pain became worse.  
Following the examination, the diagnosis was severe spinal 
stenosis with neurologic involvement of the left lower 
extremity secondary to degenerative disc disease and 
degenerative scoliosis.

A rating decision dated December 26, 1995, denied the 
veteran's request for an evaluation in excess of 70 percent 
for chronic brain syndrome associated with brain trauma.  By 
a letter dated January 20, 1996, the RO notified the veteran 
of that determination and of his appellate rights.  Enclosed 
with that decision was a copy of the rating decision and a VA 
Form 4107 (Notice of Procedural and Appellate Rights).

A VA Form 21-4138 (Statement in Support of Claim) from the 
veteran was received by the RO on October 5, 1998.  On that 
form the veteran stated:  "I wish to appeal my compensation 
rating increase denial."

In a letter dated November 19, 1998, the RO informed the 
veteran that they were unable to accept his notice of 
disagreement regarding the increased evaluation for his 
chronic brain syndrome.  The RO noted that the veteran had 
been informed of the decision by a letter dated January 20, 
1996, and that he had one year from the date of that 
notification to appeal the decision.  The veteran was 
notified his appellate rights in that letter.

In a statement received by the RO in December 1998, the 
veteran stated that he strongly disagreed with the decision 
rejecting his appeal of the January 20, 1996, decision.

In an application for increased compensation based on 
unemployability dated in January 1999 the veteran reported 
that he last worked full time in March 1995 and that he 
became too disabled to work in September 1995.  The veteran 
indicated that his headaches and seizures became so bad that 
he was unable to continue working.

A report of a January 1999 VA examination reflects that the 
claims file was available for review by the examiner.  It was 
noted that the veteran had sustained a brain injury during 
service in 1946 when a jeep he was riding in overturned.  The 
examiner noted that immediately after the injury the veteran 
had documented disturbances in coordination, walking, vision 
and speech.  The veteran also stated that he developed 
seizures after the injury and that he had had seizures ever 
since the injury, although he did not appear to have been 
treated with any anticonvulsants.  The veteran described his 
seizures as beginning with a throbbing pain in his head and 
then a shaking in the right side of his body and some blurry 
vision.  He denied any degeneration or progression to frank 
loss of consciousness.  The veteran indicated that he had 
these episodes about six times per year although they were 
very variable.  The veteran also reported experiencing 
chronic headaches approximately 3 to 4 times a week.  They 
involved mostly the left side of his head and that both eyes 
were involved, although there was no nausea, vomiting or 
photophobia.  It was noted that aspirin and sleep improved 
the headaches.  The veteran also described a loss of smell 
secondary to the head injury and the examiner reported that 
the veteran apparently had some type of personality change 
after the injury consisting of irritability, anger and 
disinhibition.  With regard to the veteran's cognitive 
function, memory appeared to have been well preserved, 
although the veteran stated that it was now getting worse.  
Reading, writing and visual and spatial functions seemed to 
have been preserved.  It was noted that the veteran's last 
employment was in 1995.  The examiner noted that the veteran 
had significant lower back problems over the past 3 or 4 
years with the diagnosis of lumbar stenosis.  The veteran had 
undergone several surgeries to relieve the lumbar stenosis 
and he was currently using a mobile walker to walk long 
distances.  The examiner further noted that the veteran 
recently had abdominal surgery to repair an aortic aneurysm 
resection.  

Physical examination disclosed the veteran was cooperative, 
but somewhat irritable and short with his temper.  
Neurologically, the veteran was alert and oriented to person, 
place and time.  There was evidence of some mild attention 
difficulties.  His categorical fluency was 14 animals in 1 
minute and he took about 20 seconds to recite the months 
backward.  The examiner noted that the veteran required 
several trials to encode four words from memory testing.  
Language function was intact; that is, there was no evidence 
of aphasia.  Repetition, naming, reading and comprehension 
were described as intact.  Speech was fluent.  Visual and 
spatial function for simple construction was intact.  

Following the examination the assessment was of traumatic 
brain injury with essentially residual mild dysarthria and 
personality changes consistent with some disinhibition.  
Other cognitive function, such as memory and language 
continued to be preserved.  The examiner indicated that upon 
review of the claims file it appeared that the residuals had 
been relatively stable over the years and there was, at least 
on the examination, no evidence of any progression.  The 
examiner also assessed the veteran as having lumbar stenosis 
with residual gait disorder.  The examiner believed that the 
veteran's gait and motor difficulties contributed more to his 
unemployability than do the worsening symptoms related to his 
brain injury, which appeared to be stable.

In a statement from the veteran's spouse received in May 
1999, she related symptomatology she had observed in the 
veteran.  She described mood swings, depression and anger.  
She stated that the veteran slurred his speech and stumbled 
like a drunk to the right.  She stated that the veteran 
sometimes had memory loss when he tried to explain things or 
when he became excited and became upset when he could not get 
something across that he was talking about.  She stated 
further that the veteran had lost complete sense of smell and 
that he sometimes complained of ringing in his ears.

The veteran appeared for a hearing at the RO in September 
1999 and presented testimony concerning the symptomatology he 
experienced due to his service-connected disability and the 
treatment he was receiving.  During that hearing, the veteran 
related that he previously worked as a messenger for Naval 
Ordnance and the Department of Labor and that he last worked 
in April 1995.  The veteran indicated that he retired based 
on his length of service. 

VA medical records dated between 1995 and 2001, include 
records of surgery for both of the veteran's eyes, nasal 
surgery and surgery for an abdominal aortic aneurysm.  An MRI 
of the brain performed in August 1995 showed significant 
cerebellar atrophy and a moderate amount of cerebral atrophy.


Timely Notice of Disagreement

VA laws and regulations prescribe specific procedures for 
review of a decision of the RO by the BVA.  After the RO 
makes a decision and informs the veteran of the decision, he 
is also informed of his appellate rights and the procedure 
for exercising those rights.  Appellate review of an RO 
decision is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive 
appeal after a statement of the case is furnished by the RO.  
38 U.S.C.A. § 7105(a) (West 1991 & Supp 2001).  However, the 
veteran does not have an unlimited period of time in which to 
initiate appellate review.  A notice of disagreement must be 
filed within one year from the date of the mailing of the 
notice of the decision being appealed.  38 U.S.C.A. 
§ 7105(b)(1).

In this case, the RO promulgated a decision denying the 
veteran an increased evaluation for his chronic brain 
syndrome in December 1995.  The RO notified the veteran of 
that decision and of his appellate rights by a letter dated 
January 20, 1996.  No response to that letter was received 
from the veteran until a statement filed with the RO on 
October 5, 1998, in which he indicated that he wished to 
appeal the compensation rating increase denial.  

However, this statement indicating a desire to appeal the 
RO's decision was received more than one year after the 
veteran was notified of the rating decision by the letter 
dated in January 1996.  As such, the December 1995 rating 
decision represented a final decision one year after it was 
promulgated and the statement received from the veteran in 
October 1998 was filed too late to appeal that decision.  
Accordingly, the Board finds that the veteran did not file a 
timely notice of disagreement to the December 1995 rating 
decision.

Increased Evaluation for Chronic Brain Syndrome 

The veteran essentially contends that the current evaluation 
assigned for his chronic brain syndrome does not accurately 
reflect the severity of his disability.  Historically, a 
rating decision dated in November 1947 granted service 
connection for post-traumatic encephalopathy secondary to a 
laceration of the left scalp manifested by disturbances of 
gait, slurred speech and personality change.  That rating 
decision assigned a 100 percent evaluation for the veteran's 
disability.  A rating decision dated in February 1966 
decreased the evaluation for the veteran's disability from 
100 percent to 70 percent and recharacterized the disability 
as chronic brain syndrome associated with brain trauma.  
While a rating decision dated in December 1967 reduced the 
disability evaluation further from 70 percent to 50 percent, 
a rating decision dated in January 1968 found clear and 
unmistakable error in reducing the evaluation further to 50 
percent and restored the 70 percent evaluation for the 
veteran's disability under Diagnostic Code 9304.  A 70 
percent evaluation is currently in effect.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
the favor of the veteran.  38 C.F.R. § 4.3.  While the 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

Under 38 C.F.R. § 4.130, Diagnostic Code 9304, the next 
higher evaluation for the veteran's disability under the 
Schedule for Rating Disabilities is a 100 percent evaluation.  
Such an evaluation is assigned when there is total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When the medical evidence for consideration is compared with 
the schedular criteria for the next higher 100 percent 
evaluation, it is apparent that the veteran does not more 
nearly meet the criteria for that evaluation.  In this 
regard, the VA examination and treatment records contain no 
evidence of gross impairment in thought processes or 
communication, delusions or hallucinations, grossly 
inappropriate behavior or any indication that the veteran is 
a danger of hurting himself or others.  Furthermore, there is 
no suggestion from the evidence of record that there is any 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene.  The veteran is not 
disoriented to time or place, and while there may be some 
memory loss, for example, for the specific date of a birth, 
the memory loss does not extend to things such as the names 
of close relatives, the veteran's previous occupation or his 
own name.  In fact, upon reviewing the claims file, the 
examiner who performed the January 1999 VA examination 
indicated that he residuals of the veteran's injury had been 
relatively stable over the years and that there was no 
evidence of any progression of the symptomatology.  As such, 
the Board finds that there is no basis for a higher 
evaluation for the veteran's chronic brain syndrome.

In reaching this decision, the potential application of 
various provisions of Title 38, Code of Federal Regulations 
(2001) had been considered, whether or not they were raised 
by the veteran, as required by the holding of the United 
States Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In particular, the 
Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, there has been no assertion or 
showing that the veteran's chronic brain syndrome has caused 
marked interference with employment, and indeed the veteran 
retired after lengthy employment with the Federal Government 
based on length of service rather than disability.  Nor does 
the record reflect that his disability has necessitated 
frequent periods of hospitalization or that it otherwise 
renders impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Lastly, the Board is cognizant of the "benefit of the doubt" 
rule.  However, the Board finds that the weight of the 
evidence is against the veteran's claim for an increased 
evaluation, and as such, this case does not present an 
approximate balance of positive and negative evidence for 
application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A timely notice of disagreement to the December 1995 rating 
decision, which denied an evaluation in excess of 70 percent 
for chronic brain syndrome associated with brain trauma was 
not filed, and this appeal is denied.

An evaluation in excess of 70 percent for chronic brain 
syndrome associated with brain trauma is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

